Case 19-11739-LSS   Doc 376   Filed 10/04/19   Page 1 of 3
Case 19-11739-LSS   Doc 376   Filed 10/04/19   Page 2 of 3




                    Exhibit A
                                                   Case 19-11739-LSS             Doc 376         Filed 10/04/19    Page 3 of 3
                                                                                   Exhibit A
                                                                            Served Via First-Class Mail

                   NAME                              ADDRESS 1                           ADDRESS 2                         ADDRESS 3                 CITY      STATE      ZIP
 BROOKFIELD PROPERTY REIT, INC. REGENCY                                      ATTN: ROBERT L. LEHANE & JENNIFER D.
 CENTERS L.P. & SHOPCORE PROPERTIES L.P.    C/O KELLEY DRYE & WARREN LLP     RAVIELE                              101 PARK AVENUE                NEW YORK      NY      10178
 DAY PITNEY LLP                             JAMES CARLON, ESQ.               263 TRESSER BLVD                     STE 700                        STAMFORD      CT      06901-3236
 DUNBAR ARMORED INC.                        50 SCHILLING RD.                                                                                     HUNT VALLEY   MD      21031
 DUNBAR ARMORED INC.                        BRINKS                           PO BOX 64115                                                        BALTIMORE     MD      21264-4115
 OLIVERMCMILLAN RIVER OAKS DISTRICT, LP     C/O OLIVERMCMILLAN, INC.         733 8TH AVENUE                                                      SAN DIEGO     CA      92101
                                            OLIVERMCMILLAN RIVER OAKS
 OMB HOUSTON, LP                            DISTRICT, LP                     C/O OLIVERMCMILLAN, INC.             733 8TH AVENUE                 SAN DIEGO     CA      92101
 SABER DOBBS FERRY, LLC                     ATTN: MARTIN BERGER              80 BUSINESS PARK DRIVE               SUITE 100                      ARMONK        NY      10504
 SERITAGE SRC FINANCE LLC                   EXECUTIVE VP, GENERAL COUNSEL    EXECUTIVE VP, OPERATIONS & LEASING   500 FIFTH AVENUE, SUITE 1530   NEW YORK      NY      10110
 ULMER & BERNE LLP                          SCOTT P. KADISH, ESQ.            600 VINE STREET                      SUITE 2800                     CINCINNATI    OH      45202




In re: iPic-Gold Class Entertainment, LLC
Case No. 19-11739 (LSS)                                                                                                                                                 Page 1 of 1
